92 F.3d 1171
Robert A. Kirchgessner, Jr., Michael Kranyak, Andy Kafel,Jack Tomaselli, Charles Bene, Maureen Cool, BillSheeran. Probation Officers/FOP Members,Probation Association of New Jerseyv.Robert N. Wilentz, Robert L. Clifford, Alan B. Handler,Stewart G. Pollock, Daniel J. O'Hearn, Marie L.Garibaldi, Gary S. Stein, Justices ofSupreme Court of New Jersey
NOS. 95-5328, 95-5329
United States Court of Appeals,Third Circuit.
July 19, 1996

Appeal From:  D.N.J., Nos. 94-05973, 94-06375,
Lechner, J.


1
AFFIRMED.